Citation Nr: 1729850	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-29 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral tilted optic discs.

2.  Entitlement to service connection for a peripheral vestibular disorder.  

3.  Entitlement to service connection for an eye disability, other than bilateral ocular hypertension and bilateral tilted optic discs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to October 1986.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
In August 2015, the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an eye disability, other than bilateral ocular hypertension and bilateral tilted optic discs is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Bilateral tilted optic discs are a congenital defect, and there was no additional disability as a result of superimposed disease or injury incurred during service.

2.  A peripheral vestibular disorder was not manifest in service and is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral tilted optic discs are not met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016).

2.  The criteria for service connection for a peripheral vestibular disorder are not met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of 
service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).  In this case, the Veteran has verified service in Vietnam, and is presumed to have been exposed to herbicides.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e) (2016). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which the secretary has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that the Veteran's service treatment records prior to 1979 have been deemed unavailable and in April 2010 the AOJ made a Formal Finding on the Unavailability of Service Treatment Records.  In such cases, where service treatment records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Bilateral Tilted Optic Discs

The Veteran has generally asserted that he suffered vision problems during service, which have continued to the present.  The Veteran first claimed entitlement to service connection for an eye condition in September 2009.  The decision rendered herein pertains only to the Veteran's bilateral tilted optic discs.  He contends that his vision problems began in service, and has argued that they were caused by exposure to herbicides, or are secondary to his service-connected ocular hypertension.

A congenital or developmental defect is not considered a disease or injury for VA purposes.  38 C.F.R. §§ 3.303 (c), 4.9.  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304 (b), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  38 U.S.C.A. §§ 1111, 1131; VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009).  The U.S. Court of Appeals for Veterans Claims (Court) has noted that a VA General Counsel opinion on the subject distinguishes the two classes of disabilities on the basis that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  Quirin, 22 Vet. App. at 394 (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).

Service treatment records indicate difficulty with eyesight during service, particularly characterized by blurred distance vision and blurred near vision.  A February 1979 examination revealed tilted discs.  A June 1982 eye examination noted tilted discs, and the examiner diagnosed myopic astigmatism.  No evidence from the service treatment records indicates any worsening of eyesight symptoms with regard to the tilted optic discs.  Private, VA and other government treatment records are silent for any medical evidence which would show that the Veteran's tilted optic discs were not a congenital defect, or that they were aggravated by superimposed disease or injury during service.  Indeed, the Veteran has not alleged any specific injury to have aggravated the specific condition.

The Veteran underwent a VA eye examination in February 2012.  There, the examiner noted that the Veteran's tilted optic discs were diagnosed in his service treatment records, and that the present diagnosis was based on the same findings that were present in service.  However, the examiner also noted that he could not find in the record that the Veteran had received any treatment for the condition during service.  A second VA examination was provided to assess the nature and etiology of the claimed eye disorders in February 2017.  The examiner stated that tilted optic disc is a congenital defect of the eye, and is considered a normal anatomical variant.  The examiner stated that that it was not caused or aggravated by superimposed injury during service, including ocular hypertension or herbicide exposure.  In support of his conclusion, the examiner stated that the ocular hypertension and herbicide exposure did not change the shape of the optic disc.  The Board places high probative weight on the February 2017 opinion, as the examiner reviewed the claims file, examined the Veteran, and provided an adequate rationale for the opinion.  

Thus, despite the fact that the bilateral tilted optic discs were noted in service, the medical evidence of record unequivocally characterizes the condition as a congenital defect.  No medical evidence of record supports the argument that the tilted optic discs were aggravated by any superimposed injury or disease during service. 

The Board acknowledges the Veteran's assertions that he has an eye disability related to service.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether any eye condition is related to his military service, to include aggravation by a superimposed injury or disease, requires medical expertise that the Veteran has not demonstrated since eye conditions can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

As the weight of the competent and credible evidence of record is against the Veteran's claim for service connection for tilted optic discs, the claim must be denied.

Peripheral Vestibular Disorder

The Veteran contends that his peripheral vestibular disorder was incurred during active duty service, was caused by exposure to herbicides, or was secondary to his service-connected hearing loss or tinnitus. 

The Veteran first claimed entitlement to service connection for dizziness/vertigo in September 2009.  In September 2009 correspondence, the Veteran reported that all of his claimed conditions began in the "middle 60s," and worsened over the years. However, he stated that he "was one of those sailors who would not complain or go to the doctor regular."  In a separate September 2009 authorization for release of medical information, the Veteran stated that he went to medical "many times" for "vision/vertigo/dizziness" in 1978, 1979 and "1980-85/86."  In June 2011 the Veteran stated that his vertigo began in 1976.  In October 2012, he stated that his vertigo and dizziness began in 1972 or 1973 and that he had undergone unspecified medical treatments for his claimed conditions between 1960 and 1979.  In August 2013, the Veteran's wife submitted testimony that she had driven the Veteran to the naval hospital in San Diego for treatment for "dizziness, severe headaches, visual or vertigo problems" during his active duty service, but did not specify when this had occurred.  She also stated the Veteran would refuse to go to medical treatment due to concern that it would affect his career.

The Board reiterates that a complete copy of the Veteran's service treatment records was found to be unavailable.  However, available service treatment records from 1979 through 1986 do not document complaints or treatment for vertigo or dizziness.  A May 1986 separation physical showed no neurological abnormalities, and the Veteran denied dizziness or fainting spells.  The first indication of treatment for dizziness was in December 1992, in naval clinic treatment records.  In October 1993, treatment records indicated an "acute onset of vertigo, which appears to be exacerbated with movement."  In August 1994, naval hospital treatment records stated "dizziness started one year ago."  In June 2011 the Veteran was discharged from the emergency department after being admitted for an episode of vertigo.

The Veteran was provided a VA examination with regard to his hearing loss in February 2012.  There, he stated that his tinnitus made him dizzy.  He also reported being treated for dizziness and vertigo for the last 10-12 years with anti-dizziness medications.  The examiner stated ambiguously that the "the Veteran's ongoing symptoms of aural fullness, vertigo and tinnitus are related to his condition noted in his c-file."  The examiner did not specify what condition was noted in the Veteran's c-file. 

At a February 2017 VA examination, the examiner diagnosed the Veteran as suffering from a peripheral vestibular disorder, but opined that the disorder was less likely than not incurred in, or caused by active duty service.  The examiner acknowledged that the Veteran reported that dizziness and vertigo symptoms began in service, but stated that the record did not reveal any objective evidence of vertigo while in service.  The examiner also explained that no evidence in the literature supported the notion that herbicide exposure could cause vertigo many years after initial exposure.  The examiner also stated that there was no evidence that the peripheral vestibular disorder was related to hearing loss or tinnitus.  In support of this conclusion, the examiner observed that in some conditions, such as "Meniere's," hearing loss will predate vertigo, but Meniere's shows a low-frequency hearing loss, while the Veteran had high frequency hearing loss.  The examiner acknowledged the February 2012 examiner's indication that vertigo was related to the condition noted in the c-file, but stated that he did not see any mention of vertigo in the c-file. 

Preliminarily, the Board notes that a peripheral vestibular disorder is not among the diseases listed at 38 C.F.R. § 3.309 (e) for which service connection is warranted on a presumptive basis due to in-service herbicide exposure.  While direct service connection is still available, no medical evidence of record shows that the Veteran's peripheral vestibular disorder had any relationship to his herbicide exposure.

The Board notes that the Veteran is competent to address his history of injury, of treatment as he experienced it, and of symptoms of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether any peripheral vestibular disorder is related to his military service, to include herbicide exposure, or to a service-connected disability, requires medical expertise that the Veteran has not demonstrated since peripheral vestibular disorder can have many causes.  

The Board acknowledges the Veteran's assertions that his symptoms of dizziness and vertigo had their onset during active-duty service and has been ongoing since service.  In this regard, however, the available in-service treatment records reflect no complaints of dizziness or vertigo, and post-service treatment records do not reflect any such complaints prior to 1992. 

Indeed, August 1994 records report that dizziness had begun one year prior.  While the Veteran has stated that he did not seek treatment for his conditions due to concern regarding his career, he has not attempted to explain why his separation examination did not document the claimed condition, nor why post-service treatment records prior to 1992 similarly fail to document the condition.  The Veteran stated that he did not seek medical attention frequently.  However, he has alternately argued that he had "many treatments" for the claimed condition while in service, but that the records of such treatment were lost.  The Veteran asserted that he underwent treatment for his claimed conditions sometime between 1960 and 1979, only after service treatment records for that time were determined to be unavailable.  The Veteran has not specified any particular treatment he underwent during that time, or when, specifically, any such treatment occurred.  Moreover, such reports are contradicted by his September 2009 statement that his treatment took place primarily between 1978 and 1985.

The Board finds the available medical records to be more probative than the Veteran's report of constant worsening illness since the mid-60s, as well as his wife's report of driving him to treatment for vertigo during active duty service, particularly as those statements were made many years later during the course of an appeal from the denial of compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Based on the above analysis, the Board finds that the assertions of the Veteran and his wife that his peripheral vestibular disorder began in service and has been ongoing since service are not credible.

By contrast, the most probative medical evidence of record is the February 2017 VA medical doctor's opinion.  The examiner's opinion is fully adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  The February 2017 examiner's report is highly probative because it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As the February 2017 examiner opined that there was less than a 50 percent likelihood that the Veteran's peripheral vestibular disorder was incurred in service, or was otherwise related to service or a service-connected disability, the only competent medical evidence of record is against the claim.

As the weight of the competent and credible evidence of record is against the Veteran's claim for service connection for a peripheral vestibular disorder, the claim must be denied.


ORDER

Entitlement to service connection for bilateral tilted optic discs is denied.

Entitlement to service connection for a peripheral vestibular disorder is denied.


REMAND

The Veteran underwent a February 2017 examination to consider the nature and etiology of his eye conditions.  In addition to bilateral ocular hypertension and bilateral tilted discs, the examiner noted a compound myopic astigmatism, bilateral nuclear sclerotic cataracts, bilateral posterior vitreous detachments, bilateral pingueculae, dry eye syndrome, and peripheral retinal degeneration. 

The examiner stated that compound myopic astigmatism was a congenital condition, and had not been aggravated by any superimposed in-service injury.  The examiner also stated that the bilateral nuclear sclerotic cataracts, bilateral posterior vitreous detachments and bilateral pingueculae were not congenital conditions, but were not caused or aggravated beyond normal progression by service-connected bilateral ocular tension and were not causally related to herbicide exposure.  The Board finds, however, that the February 2017 examiner opinion did not adequately speak to whether bilateral nuclear sclerotic cataracts, bilateral posterior vitreous detachments and bilateral pingueculae had their onset during service.  While the examiner noted that a review of the service treatment records showed the conditions were not "diagnosed" in-service, a pertinent question before the Board is whether it is at least as likely as not that the conditions were incurred during service.  38 C.F.R. § 3.303 (d).

With regard to the diagnosed dry eye syndrome and peripheral retinal degeneration, the examiner did not provide any express opinion as to whether those conditions had their onset during service or were caused by in-service exposure to herbicides.

When VA undertakes to provide an examination or opinion, it must be an adequate one. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, remand is warranted for additional development with regard to the issue of entitlement to service connection for an eye disability, other than bilateral ocular hypertension and bilateral tilted optic disc.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's entire VBMS electronic claims file should be furnished to the VA optometrist who provided the February 2017 eye examination or to another similarly qualified physician, should that examiner prove unavailable.  The AOJ may schedule the Veteran for an in-person examination if the examiner deems it necessary.  The examiner must review the Veteran's entire VBMS electronic claims file.  A notation to the effect that this record review took place must be included in the report of the examiner.  The examiner must then provide an addendum opinion based on the results of any in-person examination conducted as well as the February 2017 report.  Specifically, the examiner must address the following questions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral nuclear sclerotic cataracts, bilateral posterior vitreous detachments, or bilateral pingueculae, had their onset during the Veteran's active-duty service (September 1960 to October 1986)?

b) Is the Veteran's dry eye syndrome or peripheral retinal degeneration a disability or disease, refractive error, or congenital defect of the eye and, if a congenital defect, was such defect at least as likely as not (50 percent probability or greater) aggravated by superimposed injury during service, including herbicide exposure?

c) If, and only if, the dry eye syndrome or peripheral retinal degeneration is not a refractive error or congenital defect, is it at least as likely as not (50 percent probability or greater) i) that such disorder had its onset during the Veteran's active-duty service (September 1960 to October 1986) or ii) that such disorder was otherwise caused or aggravated by the Veteran's active duty service, to include due to herbicide exposure? 

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  Merely stating he/she cannot respond without resorting to mere speculation will not suffice.  

2.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


